Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/22/2022, this is a Notice of Allowance, wherein claims 1-4 and 7-22 are currently allowed in the instant application. 
1. It is noted that claims 1 and 17 have been amended.
         2. It is noted that claims 5 and 6 have been cancelled.
         3. It is noted that claims 21-22 are new.
         4. The rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, have been withdrawn in view of the amendments.
                          Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments and amendments dated 08/22/2022 provide the basis for reasons for allowability (see remarks, pages 7-11). 
The prior art of record does not disclose each and every limitation in such a way that would have been obvious to one of ordinary skill in the art to arrive at the claim invention. A hypothetical prior art rejection would require impermissible hindsight reasoning.
Therefore, at least independent claims 1, 8 and 16, are deemed novel and the rejections in previous office action has been withdrawn. 
Dependent claims 2-4, 7, 9-15, and 17-22 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 8 and 16.
The present application is directed to a non-obvious improvement over the following prior art reference:
US 8,854,465 to McIntiry - which is directed to vehicle security surveillance system includes a camera installed within a vehicle's interior a memory device coupled to the camera, an external device interface coupled to the memory device, a wiring interface coupled to a power supply, a network interface module, and an image packet application. The camera is normally rendered in a "stand-by" mode until trigger activated to generate digital images of the interior of the vehicle. An image packet application facilitates, generation of at least one vehicle interior image packet. On receiving a trigger from the motion sensors, the camera is rendered to record digital images to the memory device and the image packet application initiates generation of at least one vehicle interior image packet including the recorded digital images and encrypts each digital image. The at least one vehicle interior image packet is sent from the vehicle security surveillance system via the network interface module.
Thus, the prior art references do not disclose the recited claim limitations when considered as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664